OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on April 3, 1961, and maintains an office in Syracuse. The Grievance Committee has filed a petition charging respondent with misconduct. Respondent in his answer denied material allegations of the petition and a Referee was appointed to conduct a hearing on the issues of fact raised by the pleadings. *32The parties entered into a stipulation resolving the factual issues and the Referee submitted the stipulation as his report. The Grievance Committee has moved to confirm the report of the Referee.
The parties stipulated that respondent solicited a loan for $10,000 from a client without disclosing the risks involved or advising the client to seek independent financial advice and made only one payment of $7,000 on the loan. Thereafter, the client made numerous unsuccessful attempts to contact respondent by telephoning him and by visiting his law office. Eventually, respondent settled the matter with the client.
We confirm the report of the Referee and conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility, effective September 1, 1990:
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8]) — engaging in conduct that adversely reflects on his fitness to practice law; and
DR 5-104 (A) (22 NYCRR 1200.23 [a]) — entering into a business transaction with a client with different interests therein without the client’s consent after full disclosure.
We have considered respondent’s prior unblemished record and conclude that respondent should be censured.
Denman, P. J., Green, Pine, Fallon and Wesley, JJ., concur.
Order of censure entered.